DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 11-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. ("Platinum : Platinum-Rhodium Thermocouple Wire") in view of Shoji et al. (US 2009/0047170).
	Regarding claim 1, Wu discloses a method for reducing the drift of a Pt vs. RhPt thermocouple while the thermocouple is in use in an oxidizing environment (Conclusion section on page 85), wherein the Pt limb of the thermocouple is doped platinum (abstract).
	Wu does not explicitly disclose the doped platinum comprises about 0.001 to about 0.01 wt% of metallic zirconium.
	Shoji discloses a platinum material with a concentration of dispersed particles in an amount of 0.01 to 0.5 wt % of metallic zirconium (abstract discloses an oxidation rate of the additive metal of 50 to 100%; [0023]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include metallic zirconium, as disclosed by Shoji, in the platinum of Wu, because as taught by Shoji, strength of the material is improved ([0023]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	Regarding claim 12, Wu discloses a Pt vs. RhPt thermocouple, wherein the Pt limb of the thermocouple is doped platinum (abstract).
	Wu does not explicitly disclose the doped platinum comprises about 0.001 to about 0.01 wt% of metallic zirconium.
	Shoji discloses a platinum material with a concentration of dispersed particles in an amount of 0.01 to 0.5 wt % of metallic zirconium (abstract discloses an oxidation rate of the additive metal of 50 to 100%; [0023]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include metallic zirconium, as disclosed by Shoji, in the platinum of Wu, because as taught by Shoji, strength of the material is improved ([0023]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	Regarding claims 6 and 15, modified Wu discloses all the claim limitations as set forth above.  Modified Wu discloses the doped platinum comprises a concentration of dispersed particles in an amount of 0.01 to 0.5 wt % of metallic zirconium (Wu - abstract discloses an oxidation rate of the additive metal of 50 to 100%; [0023]; the oxidation rate of 50 to 100% reduces the amount of metallic zirconium accordingly, resulting in a disclosed range of metallic zirconium which overlaps the claimed range).
	It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	Regarding claim 7, modified Wu discloses all the claim limitations as set forth above. Modified Wu further discloses the oxidizing environment comprises oxygen (Wu - Conclusion section - line 7 of right column on page 85).
	Regarding claims 8, 11, 16, and 17, modified Wu discloses all the claim limitations as set forth above.  Modified Wu further the doped platinum further comprises zirconium oxide (Wu - abstract discloses an oxidation rate of the additive metal of 50 to 100%; [0023]; the oxidation rate of 50 to 100% reduces the amount of metallic zirconium (0.01 to 0.5 wt % of metallic zirconium) accordingly, resulting in a wt% range of zirconium oxide which overlaps with the claimed range).
	It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Claims 2, 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. ("Platinum : Platinum-Rhodium Thermocouple Wire") in view of Shoji et al. (US 2009/0047170) as applied to claims 1 and 12 above, in view of Hill (US 3,201,236).
	Regarding claims 2, 3, 13, and 14, modified Wu discloses all the claim limitations as set forth above. 
	While modified Wu does disclose the platinum to which the dopant is added is 99.9 wt % platinum (Wu - page 83, line 4 of last paragraph of left column), modified Wu does not explicitly disclose the platinum to which the dopant is added is ≥ 99.999 wt % pure.
	Hill discloses platinum to be used in a thermocouple (C4/L54-55) and further discloses the purity of platinum is 99.999 percent (C5/L2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use platinum with the purity disclosed in Hill, for the platinum disclosed in modified Wu, because as evidenced by Hill, the use of platinum with 99.999 percent purity in the manufacturing process of a thermocouple, amounts to the use of a known material/component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using platinum with the purity disclosed in Hill for the platinum in the manufacturing process of the thermocouple of modified Wu.
Response to Arguments
	Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive. Specifically, applicant argues that claim 1 requires zirconium in non-oxidized form, and that Wu discloses am oxide-based approach. In response to applicant's argument, Wu is not relied upon to teach the limitation requiring the doped platinum comprises about 0.001 to about 0.01 wt% of metallic zirconium; rather Shoji is relied upon as set forth in the office action.
	Applicant argues that the second sentence of paragraph [0023] of Shoji makes it clear that the additive metals are present in the form of their oxides, thus modifying Wu based on Shoji would at best lead to a thermocouple in which the Pt limb is doped with zirconium oxide. In response to applicant's argument, the second sentence of paragraph [0023] of Shoji does not preclude the existence of metallic zirconium in addition to zirconium oxide.  The abstract of Shoji states an oxidation rate of the additive metal of 50 to 100%.  This indicates that all of the additive metal is not necessarily oxidized.
	With regard to applicant's argument that the present inventors have found that including 0.001 to 0.01 wt% zirconium in the Pt limb is beneficial for the purpose to reducing drift of the thermocouple during use, and that the office does not identify any disclosure in any reference that recognizes the benefits or that teaches applicant's approach of doping a Pt limb with 0.001 to 0.01 wt% zirconium.  In response to applicant's argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	It is noted that the objections and 112 rejection in the previous office action are overcome due to the amendments submitted.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAMIR AYAD/Primary Examiner, Art Unit 1726